                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO

In Re:                                              Case No. 20-50946-AMK

      VLADAN ALEXEI BOHATIUK                        Chapter 7

                                                    Judge Alan M. Koschik
                 Debtor(s)

    TRUSTEE’S NOTICE OF INTENT TO PROCEED WITH 341 MEETING OF
 CREDITORS BY VIDEO CONFERENCE AND PROCEDURES REGARDING SAME

         PLEASE TAKE NOTICE that the Trustee intends to proceed with the Meeting of

Creditors provided for under 11 U.S.C. § 341 in the above captioned case on the following

originally scheduled date and time:

         Date: 06/30/2020


         Time: 9:00AM


The Meeting of Creditors will not take place in person. The Meeting of Creditors will be held

virtually, preferably by video conference.

         PLEASE TAKE FURTHER NOTICE that the Virtual 341 Meeting of Creditors, at the

time and date set forth above, will be held using Zoom. A Zoom email invitation will be sent to

counsel for the debtor. The email invitation will provide a link to connect to the meeting and a

call-in number and passcode if any party wishes to participate by telephone.

         PLEAST TAKE FURTHER NOTICE that creditors wishing to participate may obtain

access to the connection details by contacting the Trustee or counsel for the debtor.

         PLEASE TAKE FURTHER NOTICE that the Trustee strongly encourages video

appearance by Debtor(s) and Debtor(s)’ counsel from a device connected to the internet with a




20-50946-amk      Doc 15     FILED 06/23/20       ENTERED 06/23/20 09:41:16             Page 1 of 3
camera and microphone enabled.

       PLEASE TAKE FURTHER NOTICE that the virtual 341 Meeting of Creditors will be

electronically recorded.     To ensure the quality of the record, please be sure to limit any

background noise. Participants must be able to hear all parties for the entirety of the virtual 341

Meeting of Creditors.

       PLEASE TAKE FURTHER NOTICE that the Trustee will verify the identity of the

Debtor(s) appearing by video conference by asking Debtor(s) to show photo identification and

evidence of the Debtor(s)’ social security number at the commencement of the virtual 341

Meeting of Creditors. For Debtor(s) appearing by audio means only, Debtor(s)’ attorney must (1)

confirm on the record that counsel reviewed proof of the Debtor(s) identity by viewing the

Debtor(s)’ valid ID (stating what the ID is, e.g. Valid Driver’s License), the name on the ID

matches the name on the petition (if it doesn’t, the debtor will need to testify an explain, e.g.

married name has changed, etc.), based thereon, the debtor testifying is the person whose name is

on the petition as the debtor; (2) confirm on the record that counsel reviewed proof of the

debtor’s SSN (stating what was used to verify the SSN, e.g. original social security card) and that

it matches what was reported to the court in this bankruptcy case; and (3) transmit to the Trustee

at least two days in advance of the Virtual 341 Meeting a completed Counsel Declaration

Confirming Debtor Identity and Social Security Number. An acceptable form of Declaration is

available from the Trustee upon request. Counsel is responsible for the logistics of completing

this requirement.

   PLEASE TAKE FURTHER NOTICE that the following information must be submitted to

the Trustee through her document management system, Blue Stylus – Trustee Collaborative

system, by no later than 4:00 p.m. the Friday before the above meeting date:




20-50946-amk        Doc 15     FILED 06/23/20     ENTERED 06/23/20 09:41:16           Page 2 of 3
    •    a scan or copy of the Debtor(s)’ original signature on the petition, declaration of
         schedules, and statement of financial affairs
    •    Statements encompassing the petition date for all of the Debtor(s)’ depository accounts
         open on the petition date
    •    A copy of the Debtor(s)’ most recently filed federal and state tax returns

    PLEASE TAKE FURTHER NOTICE that Debtor(s) appearing by audio means only must

have a printed copy of the petition, schedules, and statement of financial affairs available for

reference at the time of the Virtual 341 meeting.

    PLEASE TAKE FURTHER NOTICE that failure to comply with the above procedures shall

be deemed a failure to appear at the 341 Meeting of Creditors.




                                                                 /s/ Julie K. Zurn
                                                                Julie K. Zurn
                                                                Chapter 7 Trustee
                                                                P.O. Box 411
                                                                Bath, OH 44210
                                                                Telephone: (216) 626-5854
                                                                Email: trustee@zurnlaw.com




Cc: all entities and individuals who are listed on the Court's Electronic Mail Notice List




20-50946-amk          Doc 15       FILED 06/23/20           ENTERED 06/23/20 09:41:16        Page 3 of 3
